Johnston, C..J.
(dissenting in part): In my view the petition is open to the interpretation that the primary relief *301sought by the plaintiff was the specific enforcement of the obligation of the defendant under the franchise contract, and while the prayer for that relief was not as specific as it should have been, it was covered by the prayer for general relief. The appointment of a receiver was unduly emphasized, but the plaintiff evidently proceeded on the theory that specific enforcement could be most' effectively accomplished through the aid of a receiver. Í concur in the judgment of a reversal, upon the ground that the plaintiff should first seek relief for the shortcomings of the defendant in the manner prescribed in the public utilities act.